Citation Nr: 1718828	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD).

2.  Entitlement to increased rating in excess of 20 percent for a left knee disability, to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs and debridement.



REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision and a March 2013 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When the case was previously before the Board in July 2014, the Board remanded the following issues for further development: entitlement to an initial disability rating in excess of 30 percent for PTSD to include MDD; entitlement to an increased rating in excess of 10 percent for a left knee disability to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs, and debridement; entitlement to service connection for chronic headaches to include migraines; whether compensation should be withheld for a service-connected left knee disability on account of the Veteran's receipt of severance pay; and entitlement to a TDIU.  

During the appeal period, the RO increased the initial rating for the Veteran's left knee disability from 10 percent to 20 percent disabling, effective April 24, 2009, and increased the Veteran's PTSD disability from 30 percent to 50 percent disabling, effective July 08, 2010.  However, as these increases did not represent a total grant of benefits sought on appeal, the claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO did grant service connection for migraine headaches and as such, the issue is no longer before the Board.  With respect to the issue of compensation withholding, the Board notes that The Board remanded that matter for issuance of a statement of the case (SOC) (pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and 38 C.F.R. § 19.9(c)). An SOC was issued in June 2016, after which the Veteran did not file a substantive appeal. Thus, that issue is no longer before the Board. See 38 C.F.R. §§ 20.200, 20.202 (2016).  Additionally, since the RO granted TDIU for the entire period on appeal, the Board need not consider the issue here even though the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for anemia was raised by the Veteran in a December 21, 2010 correspondence, but it appears that the claim has regrettably not been adjudicated or addressed by the Agency of Original Jurisdiction (AOJ) since it was received.  Therefore, the Board does not have jurisdiction over it, sincerely regrets the delay experienced by the Veteran, and refers the claim to AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Board notes that the Veteran has submitted a Notice of Disagreement (NOD) with a September 2016 Rating Decision as to the following issues: service-connection for cyst on kidney, cyst on liver, excoriating dermatitis, fibromyalgia, Hepatitis B, Meningioma, Pelvic Inflammatory Disease- all including as secondary to exposure to depleted uranium. As well as confirmed and continued denials of service connection for residuals of eye injury, myopia, and dry eye syndrome, and for a thyroid condition, also to include as secondary to exposure to depleted uranium.  As the NOD was received in November 2016 and it presently appears that the RO is processing the claims, the Board is taking no action as to these issues. 

The issue entitlement to increased rating in excess of 20 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the July 2014 remand directives have been substantially completed. Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

I. Initial Rating-PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire period on appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

The Veteran's PTSD is currently evaluated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The medical evidence, combined with the Veteran's subjective reports of her symptoms, indicates that the severity level of her PTSD warrants a 70 percent rating, but no greater.  In this regard the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Therefore, the Board finds the Veteran's symptoms of her PTSD warrant a 70 percent disability evaluation, but no greater.  See 38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the Veteran has undergone several VA medical examinations that have noted problems that reflect occupational impairment, including significant disturbances of motivation and mood and difficulty adapting to stressful circumstances in a work-like setting.  The Board has reviewed the Veteran's record and located the following VA medical examinations related to PTSD and mental health: August 2009, September 2009 Addendum, May 2010, December 2010, October 2012, December 2012 Addendum, June 2016.  When specifically opining on the impact of the Veteran's PTSD on her ability to maintain employment, VA examiners have opined that it is "considerable" (December 2010 C&P Examination) and that the Veteran may have difficulty interacting with coworkers or adapting to changes, stress, or demands at work due to irritability and decreased motivation and energy (May 2016 C & P Examination).  These medical opinions are consistent with the Veteran's own self reports of difficulties in previous employment due to irritability and anxiety.  Further there is evidence of significant problems the Veteran experienced upon attempting to further her education, and the Veteran has expressly pointed out that prior to having PTSD she was able to perform at an admirable academic level, while since being affected by her disability, she has been unable to maintain the required GPA to remain in her program.  Additionally the Board notes that a review of VA medical examination as well as the Veteran's VA medical records shows that the Veteran has had significant sleep problems and intrusive thoughts and nightmares several times a week, further showing occupational impairment as a result of PTSD. 

With respect to social impairment, the Board first notes that there is significant evidence from the Veteran and her sons that address the strain that the Veteran's disability has placed on the Veteran's social relationships.  These letters document that the Veteran, while in communication with some of her close family members, remains heavily withdrawn, paranoid, lacking in energy, and motivation.  The common theme over several years of letters shows that the Veteran has consistently had trouble getting out of the house, or in fact getting out of bed on a regular basis, and needed the help of her family due to anxiety when she traveled.  A review of the Veteran's VA medical examinations shows consistently that the Veteran has reported no social interactions outside of her family over the entire period that span her series of examinations.  The VA examinations the Veteran has undergone show that that the Veteran experiences recurrent thoughts of events related to her MST, and her VA medical records demonstrate that the Veteran has had significant difficulties facing crowds and has limited public interactions due to her anxiety and recurring fears.  Additionally, the VA medical examinations nearly all express issues with motivation, fatigue, decreased feelings of self-worth, decreased energy, sleep disturbances and sleep impairment.  The Board also notes that the 2016 VA medical examination, as well as some of the Veteran's VA medical records and the Veteran's own communications to the VA note past suicide attempt and suicidal ideation.  

Thus, the medical evidence, combined with the Veteran's subjective reports of her symptoms, indicated that her PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of her PTSD warrant a 70 percent disability evaluation, but no greater for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board notes that the Veteran has a depressed mood, chronic sleep impairment, suicidal ideation, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  In the Board's judgment, considering all the lay and medical evidence as outlined above, the Veteran's retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that she retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Here, the Veteran's GAF score has ranged from 53-63 at various times during the period on appeal.  See June 2016 VA Medical Examination for review of Veteran's GAF scores. 

Further, the Board has considered the February 2016 letter from the Veteran's family along with attached Police and Court records.  The letter notes that the attached reports document times when the Veteran has had violent outbursts or delusional ideas of a threat in her mind.  Upon review of the reports and record, the Board notes that they list the Veteran as a victim. Therefore to the extent they show any preliminary investigative impressions by Police officers, they would not readily support a narrative in which the Veteran is violent.  With respect to the issue of delusional ideas of threats, the Board notes that none of the medical evidence within the file have shown the Veteran to have delusions, and while a Veteran or a lay-individual is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the jump to a conclusion that the Veteran is delusional is beyond the realm of a lay-individual's general knowledge.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Similarly, the Board has reviewed correspondence from the Veteran.  To the extent the Veteran's correspondence could appear to make conclusions regarding medical diagnosis and diagnostic severity of the Veteran's own mental health condition, this too exceeds subject-matter beyond the realm of a lay individual's knowledge.  Id.  Therefore these opinions and observations from the Veteran and the Veteran's family do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. 
§ 4.130 with respect to determining the severity of the Veteran's service-connected PTSD.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the assignment of an initial 70 percent rating, but weighs against the assignment of a disability rating higher than 70 percent during that time period, for the Veteran's service-connected PTSD, to include MDD.  As such, the Veteran's claim has been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating, of 70 percent, but no greater, for PTSD, to include MDD is granted.


REMAND

The Veteran was afforded a VA examination in connection with her service connected left knee disability in June 2016.  It is unclear from a review of the April 2016 VA examination report whether the examination included range of motion testing in both active and passive motion, weight-bearing, and nonweight-bearing situations.  Thus, the VA examination is inadequate for ratings purposes.  See Correia v. McDonald, 28 Vet.App. 158, 166 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new VA examination is necessary with the appropriate range of motion testing. 


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2.  Ask the Veteran to identify any additional medical records she would like to have considered in connection with this appeal.  Any identified records for which an authorization is provided should be sought.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for one or more appropriate VA examinations to determine the current nature, etiology, and severity of the Veteran's 
left knee disability to include residual of lateral meniscus tear, left knee status-post arthroscopic repairs, and debridement; as well as the effect of this disability on her employability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


